UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4774


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS EARL BIGGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cr-00149-RJC-1)


Submitted:   May 15, 2013                     Decided:   May 22, 2013


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Carpenter, ADAMS, HENDON, CARSON, CROW & SAENGER, PA,
Asheville, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, William M. Miller, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas      Earl    Biggers    pleaded      guilty    pursuant      to    a

written plea agreement to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1) (2006), and was

sentenced   to   115     months’    imprisonment.         Biggers    appeals         his

sentence, asserting that counsel was ineffective in failing to

object to the four-level sentencing enhancement imposed pursuant

to U.S. Sentencing Guidelines Manual § 2K2.1(b)(6) (2011).                           We

affirm.

            Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.               United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                Rather, to allow for adequate

development of the record, a defendant generally must bring his

claims in a 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                        Id.;

United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                             An

exception     exists     when     the     record    conclusively         establishes

ineffective assistance.           United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999); King, 119 F.3d at 295.                   Upon review of

the record, we conclude that it does not conclusively show that

Biggers’ counsel was ineffective, and we therefore decline to

consider this issue on direct appeal.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument     because    the     facts    and   legal



                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3